Mr. JUSTICE CRAVEN, dissenting: I dissent because the majority opinion effectively precludes a reviewing court ever passing upon the issue of the rights, powers, duties, or scope of authority of a student member of the Board of Trustees of the University of Illinois. A student member of the Board is selected for a 1-year term and that term commences on July 1 of each year. (Ill. Rev. Stat. 1975, ch. 144, par. 42.) Plaintiff wrote a letter in July 1974 requesting certain information. It is now September 1976, and the question of the authority of the student trustee to have the information still pends in this court. The effect of the majority decision not to decide the issue but to dismiss it as moot means there will never be a decision. The length of time it takes to process a case on appeal precludes the raising of the issue and its resolution within a year. It simply will not work its way to the top of the pile before the term of the trustee expires. In the landmark case of People ex rel. Wallace v. Labrenz (1952), 411 Ill. 618, 104 N.E.2d 769, Mr. Justice Schaefer, speaking for a unanimous court, noted that when an issue presented to a reviewing court is of substantial public interest, a well-recognized exception exists to the general rule that the case which has become moot will be dismissed upon appeal. He there stated the criteria that would be considered in determining whether the exception to the mootness rule would apply. Among the criteria listed are the existence of a requisite degree of public interest, the public nature of the question presented, the desirability of an authoritative determination for the future guidance of public officers, and the likelihood of future recurrence of the question. The facts in this case bring it within the exception on all grounds. The issue is a public issue that is very likely to recur. If the case is not taken and decided after the expiration of the trustee’s term, it will never get decided. A decision would give guidance for future action of trustees as public officers. Accordingly, I dissent to the dismissal. I believe we were right when we denied the motion to dismiss in July 1975.